Citation Nr: 0701069	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In a May 2000 rating decision, the RO granted service 
connection for PTSD and awarded a 30 percent disability 
rating, effective February 27, 1998.  In a September 2003 
rating decision, the RO increased the disability rating from 
30 percent to 70 percent, effective January 8, 2003.  Since 
increases during the appeal did not constitute a full grant 
of the benefit sought, the evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In June 2006, the veteran's service representative filed a 
motion to file evidence out of time pursuant to 38 C.F.R. 
§ 20.1304 (2006) and submitted a copy of a May 2006 Social 
Security Administration (SSA) administrative law judge's 
decision awarding the veteran SSA disability benefits, 
effective October 2005.  The Board grants the motion for good 
cause shown as the evidence was not available until the 
decision was made.  Thereafter, the Board will REMAND the 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran, if further 
action is required.

To the extent the submission of the SSA decision is to 
represent a claim for a total rating based on individual 
unemployability, the appellant or his representative should 
raise that matter specifically at the RO.  


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for an increased rating for 
his service-connected PTSD.  

The veteran and his service representative recently have sent 
copies of a May 2006 Social Security Administration (SSA) 
administrative law judge's decision awarding him SSA 
disability benefits, effective October 2005.  The basis of 
the award is not clear from the documents submitted.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran was receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998).  In 
Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that 
VA has the duty to request information and pertinent records 
from other Federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA.  See Tetro, supra.  

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA records should be obtained in 
connection with his claim for an increased rating for his 
service-connected PTSD and a total rating claim if one is at 
issue.  

In addition, the veteran should be afforded a notice letter 
reflective of the Court's recent decision in Dingess on the 
reach of the Veterans Claims Assistance Act of 2000 (VCAA).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the recent 
decision of the Court in Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the Social 
Security Administration and request copies 
of the veteran's original application, the 
administrative decision, and all medical 
records considered in his claim for SSA 
disability benefits.  Appellant's 
assistance in obtaining the records should 
be requested as needed.  If records are 
not obtained, attempts undertaken in the 
attempt to obtain records should be 
documented in the claims file.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for a rating in excess 
of 70 percent for PTSD (and the claim for 
a total rating as appropriate).  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
June 2004 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



